Opinion issued June 23, 2022




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-22-00427-CV
                           ———————————
         IN RE PROBIR K. BONDYOPADHYAY AND MADHURI
                    BONDYOPADHYAY, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, Probir K. Bondyopadhyay and Madhuri Bondyopadhyay, have

filed a petition for writ of mandamus, challenging the local administrative court’s

ruling, which denied their requests to institute a new suit.1 See TEX. CIV. PRAC. &

REM. CODE § 11.102(f).


1
      The underlying case is Probir K. Bondyopadhyay and Madhuri Bondyopadhyay v.
      Anthony Scott Vincent, cause number 2021-43287, pending in the 157th District
      Court of Harris County, Texas, the Honorable Tanya Garrison presiding.
      We deny the mandamus petition. See TEX. R. APP. P. 52.8(a). Any pending

motions are dismissed as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Hightower.




                                       2